  Case 4:19-cr-40082-JPG Document 34 Filed 06/17/20 Page 1 of 1 Page ID #76




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                    Case No. 19-cr-40082-JPG

 CHARLES ALLEN SANDLIN,

                Defendant.

                                            ORDER
       This matter comes before the Court on defendant Charles Allen Sandlin’s motion to
authorize funds for an expert to conduct a psycho-sexual evaluation (Doc. 33), which the Court
construes as a motion pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A(e), for funds to
obtain expert evaluation. Sandlin pled guilty to one count of attempted enticement of a minor in
violation of 18 U.S.C. § 2422(b) and is awaiting sentencing, currently scheduled for August 12,
2020. He believes the findings from a psycho-sexual evaluation are necessary for his defense to
aid in the Court’s determination of a just and proper sentence. He seeks funds in the amount of
$2,500 to pay clinical psychologist Dean L. Rosen to conduct the requested evaluation.
       The Court finds that the psycho-sexual evaluation requested is necessary to Sandlin’s
defense and that he is financially unable to obtain it. Accordingly, the Court GRANTS the
motion for funds (Doc. 33) and AUTHORIZES counsel to expend up to $2,500 for the
evaluation without further approval pursuant to 18 U.S.C. § 3006A(e)(3). See 7 Guide to
Judiciary Policy and Procedures § 310.20(a).
IT IS SO ORDERED.
DATED: June 17, 2020


                                                    s/ J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    DISTRICT JUDGE
